LAWRENCE M. KOENIG, of EAST ORANGE, having been ordered to show cause before this Court on May 4, *6541987 why his temporary suspension from the practice of law, imposed by order of this Court dated April 7, 1987 should not be continued pending the final disposition of the ethics complaints against him, and upon his failure to make an appearance on the return date of said order to show cause, and good cause otherwise appearing;
It is ORDERED that the temporary suspension from the practice of law of LAWRENCE M. KOENIG is hereby continued pending the final disposition of the ethics complaints against him and until the further order of this Court; and it is further
ORDERED that all funds presently maintained by LAWRENCE M. KOENIG in any New Jersey banking institution pursuant to 7?. 1:21-6 and relating to his law practice shall be transmitted by the institution to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending further order of this Court; and
It is further ORDERED that the Office of Attorney Ethics continue to take such protective action, pursuant to 7?. 1:20-11(c), as may be appropriate pending the further order of this Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of the suspension; and it is further
ORDERED that respondent continue to comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.